--------------------------------------------------------------------------------

Exhibit 10.40
 
EMPLOYMENT AGREEMENT


THIS AGREEMENT by and between PharMerica Corporation and (hereinafter the
“Company”), and David W. Froesel, Jr. (the “Executive”) is effective as of
 August 1, 2013 (“Start Date");
 
WHEREAS, the Company desires to employ the Executive, effective as of the Start
Date, as the Executive Vice President, Chief Financial Officer and Treasurer of
the Company, and the Executive desires to serve in that capacity, effective as
of the date of this Agreement;


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
 
1.             Employment Period.  The Company shall employ the Executive,
either directly or through a Subsidiary, and the Executive shall serve the
Company or any such Subsidiary, on the terms and conditions set forth in this
Agreement, beginning on the Starting Date and until that employment ceases as
provided below in Section 4 (the “Employment Period”).
 
2.             Position and Duties.
 
(a)            During the Employment Period, the Executive shall be employed as
the Executive Vice President, Chief Financial Officer and Treasurer in
Louisville, Kentucky, subject to such changes in title as may be proposed by the
Board or the Chief Executive Officer and consented to by the Executive.  The
Executive shall report to the Chief Executive Officer of the Company and shall
perform such duties for the Company as are related typically to the office of
Executive Vice President , Chief Financial Officer and Treasurer, in the manner
reasonably directed by the Chief Executive Officer of the Company, in his
discretion. During the Employment Period, but excluding any periods of vacation
and absence due to intermittent illness to which the Executive is entitled, and
any services on corporate, civic or charitable boards or committees, lectures,
speaking engagements or teaching engagements that are approved by the
Executive’s direct supervisor and that do not significantly interfere with the
performance of the Executive’s responsibilities to the Company or violating the
provisions of Section 8, the Executive shall devote his full time and attention
during normal business hours to the business and affairs of the Company and the
Executive shall use reasonable efforts to carry out all duties and
responsibilities assigned to him faithfully and efficiently.
 
3.            Compensation.
 
(a)            Base Salary.  During the Employment Period, the
Executive shall receive an annual base salary of  $490,000 payable bi-weekly in
accordance with the regular payroll practices of the Company.  The Executive’s
base salary shall be reviewed annually by the Compensation Committee of the
Board of Directors (“Committee”) and/or the Chief Executive Officer of the
Company, in accordance with the Company’s standard practices for executives
generally, and may be increased, but not decreased, as determined by the
Committee, in its sole discretion, or by any person or persons to whom the
Committee has delegated such authority.
 
(b)            Annual Bonus and Incentive Plans; Other Benefits.  During the
Employment Period:  (i) the Executive shall be entitled to participate in any
short-term and long-term incentive programs established and/or maintained by the
Company for its senior level executives generally; (ii) the Executive shall be
entitled to  participate in all incentive, savings and retirement plans,
practices, policies and programs of the Company to at least the same extent as
other senior executives of the Company; (iii) the Executive and/or the
Executive’s family, as the case may be, shall be eligible for participation in,
and shall receive all benefits under, all welfare benefit plans, practices,
policies and programs provided by the Company to at least the same extent as
other senior executives of the Company; and (iv) the Executive shall be entitled
to, and the Company shall provide the Executive with 4 weeks of paid time off
(PTO)  during each calendar year pursuant to the Company’s PTO policy.
 Executive's initial Short Term Incentive Target is 80% commencing in 2013, but
prorated in 2013 from the Start Date.  Executive's initial Long Term Incentive
Target is 175% commencing in 2014.

--------------------------------------------------------------------------------

(c)            Expenses.  During the Employment Period, the Executive shall be
entitled to receive advancement or prompt reimbursement for all reasonable
expenses incurred or anticipated to be incurred by the Executive in carrying out
the Executive’s duties under this Agreement, provided that the Executive
complies with the generally applicable policies, practices and procedures of the
Company for submission of expense reports, receipts, or similar documentation of
such expenses.
 
(d)            Relocation Expenses/COBRA.  Executive will receive in relocation
expenses pursuant to the Company relocation policy in connection with the sale
of the Executive’s personal residence in Cincinnati, Ohio, the moving of his
personal items to Louisville, Kentucky and the purchase of a residence in
Louisville, Kentucky.  Relocation expenses must be incurred within twelve (12)
months of the Start Date.  Executive will be provided six (6) months of
temporary living expenses in Louisville, Kentucky. If the Executive voluntarily
terminates employment with the Company within twelve (12)  months after the
Start Date, the Executive will reimburse the Company for 100% of the relocation
expenses the Executive received from the Company.  Expenses that are taxable to
the Executive  will be gross-upped for taxes pursuant to the rates used for the
other r executives of the Company.
 
4.            Term and Termination of Employment.
 
This Agreement is for a three (3) year period commencing on the Start Date (the
“Term”); provided, however, that the Term shall be thereafter automatically
extended for an unlimited number of additional one-year periods unless, at least
120 days before the then scheduled expiration of the then current Term, Employee
notifies Company, or Company notifies employee, that the Term shall not so
extend. Notwithstanding the foregoing, the Term (and hence Executive’s
employment herender) may be earlier terminated in accordance with this Section
4.
 
(a)            Death or Disability.  The Executive’s employment and the
Employment Period shall terminate automatically upon the Executive’s death or
long term Disability during the Employment Period.  “Disability” means a
condition entitling the Executive to benefits under the Company’s Long Term
Disability Plan, policy or arrangement.
 
(b)            By the Company.  The Company may terminate the Executive’s
employment under this Agreement during the Employment Period for Cause or
without Cause.  “Cause” means:
 
(i)            the continued failure by the Executive to substantially perform
his duties as contemplated by this Agreement (other than any such failure
resulting from his incapacity due to physical or mental illness or injury or any
such actual or anticipated failure after the issuance by the Executive of a
Notice of Termination for Good Reason) over a period of not less than thirty
days after a demand for substantial performance is delivered to the Executive by
the Board or by the Chief Executive Officer of the Company, which demand
identifies the manner in which it is believed that the Executive has not
substantially performed his duties;
 
(ii)          the willful misconduct of the Executive materially and
demonstrably injurious to the Company (including, without limitation, any breach
by the Executive of Section 8 of this Agreement); provided that no act or
failure to act on the Executive’s part will be considered willful if done, or
omitted to be done, by him in good faith and with reasonable belief that his
action or omission was in the best interest of the Company;
-2-

--------------------------------------------------------------------------------

(iii)         the commission by or indictment of the Executive for a
misdemeanor, which, as determined in good faith by the Board, constitutes a
crime of moral turpitude and gives rise to material harm to the Company or to
any subsidiary or affiliate of the Company;
 
(iv)         the commission by or indictment of the Executive for a felony
(including, without limitation, any felony constituting a crime of moral
turpitude); or
 

(v)          material breach by the Executive of the Executive’s obligations
under this Agreement.
 
(c)            By the Executive.  The Executive may terminate employment under
this Agreement for Good Reason or without Good Reason.  “Good Reason” means:
 
(i)            any reduction in the Executive’s Base Salary, incentive bonus
opportunity or long-term incentive opportunity; or

(ii)            material failure by the Company to comply with any provision of
Sections 2 and 3 of this Agreement, other than an isolated, insubstantial or
inadvertent failure that is not taken in bad faith and is remedied by the
Company within 30 days after receipt of written notice thereof from the
Executive; or
 
(iii)          the relocation of the Executive to a facility or a location more
than fifty (50) miles from his then current location.
 
Notwithstanding the foregoing, “Good Reason” for purposes of Section 4(c)(i)
shall not include a reduction in Base Salary, incentive bonus or long-term
incentive opportunity if such reduction is coincident with a reduction
applicable to all members of the senior management team.  A termination of
employment by the Executive for Good Reason shall be effectuated by giving the
Company written notice (“Notice of Termination for Good Reason”) of the
termination, setting forth in reasonable detail the specific conduct that
constitutes Good Reason and the specific provision(s) of this Agreement on which
the Executive relies.  Such Notice of Termination for Good Reason must be
received by the Company no later than the 60th day after the event, or last in a
series of events, that gives rise to Good Reason.  The Company shall have 20
days to remedy the conduct set forth in the Notice of Termination for Good
Reason.  A termination of employment by the Executive for Good Reason shall be
effective on the 60th business day following the date when the Notice of
Termination for Good Reason is given, unless the conduct set forth in the notice
is remedied by the Company within the 20-day period.  A termination of the
Executive’s employment by the Executive without Good Reason shall be effected by
giving the Company at least 30 days’ advance written notice of the termination.
 
(d)           Date of Termination.  The “Date of Termination” means the date of
the Executive’s death, the date of the Executive’s Disability, the date the
Agreement expires on its own terms without notice of non-renewal having been
given ( an “Expiration”), date the termination of the Executive’s employment
under this Agreement by the Company for Cause or without Cause or by the
Executive for Good Reason or without Good Reason, as the case may be, is
effective.  The Employment Period shall end on the Date of Termination.
-3-

--------------------------------------------------------------------------------

5.             Obligations of the Company upon Termination.
 
(a)            By the Company Other Than for Cause; or By the Executive for Good
Reason; or an Expiration.  If, during the Employment Period, the Company
terminates the Executive’s employment under this Agreement (other than for
Cause) or the Executive terminates employment under this Agreement for Good
Reason:
 
(1)            the Executive shall be entitled to (i) continued payment for
eighteen (18) months after the Date of Termination of the Executive’s current
base salary (as in effect on the Date of Termination), and (ii) a bonus equal to
the average of the annual bonuses earned by the Executive over the three
complete years (or if less than three years, the average bonus earned during
such shorter period) preceding the Date of Termination (that is, not including
the bonus year that includes the Date of Termination) to be paid on the
first business day at the conclusion of the eighteen month period after the Date
of Termination; and
 
(2)        for the eighteen (18)   month period following the Date of
Termination, the Executive will receive a  waiver of the applicable premium
otherwise payable for COBRA continuation coverage for the Executive, his spouse
and eligible dependents (to the extent covered on the Date of Termination) for
health, prescription, dental and vision benefits; provided, however, that to the
extent COBRA continuation coverage eligibility expires (unless such expiration
is due to eligibility for other group health insurance or Medicare) before the
end of such twelve month period, the Executive will receive payment, on an
after-tax basis, of an amount equal to the premium the Company would have
otherwise waived for COBRA coverage.  The obligations of the Company to provide
benefits under this Section 5(a)(2) shall terminate on the date of occurrence of
the first to occur of any of the following, if any of the following should occur
prior to the end of the eighteen (18)  month period: (i) the date of
commencement of eligibility of the Executive under the group health plan of any
other employer or (ii) the date of commencement of eligibility of the Executive
for Medicare benefits.  
 
In addition, the Executive shall be entitled to receive executive level
outplacement assistance under any outplacement assistance program then being
maintained by the Company in accordance with the terms of any such program.  The
Company shall also pay, or cause to be paid, to the Executive, in a lump sum in
cash within 30 days after the Date of Termination (or, in the case of the
pro-rated Annual Bonus Amount, at the time such bonus would otherwise be paid),
the Executive’s accrued but unpaid cash compensation (the “Accrued
Obligations”), which shall include but not be limited to, (W) the Executive’s
Base salary through the Date of Termination that has not yet been paid (X) an
amount representing a 100% target bonus for the Executive’s salary grade for the
year of termination, multiplied by a fraction, the numerator of which is the
number of days in the current fiscal year through the Date of Termination, and
the denominator of which is 365 (the “Annual Bonus Amount”), (Y) any accrued but
unpaid vacation or PTO pay, and (Z) similar unpaid items that have accrued and
as to which the Executive has become entitled as of the Date of Termination,
including declared but unpaid bonuses and unreimbursed employee business
expenses; provided, however, that the Company’s obligation to make any payments,
or cause any payments to be made, under this paragraph (a) to the extent any
such payment shall not have accrued as of the day before the Date of Termination
shall also be conditioned upon the Executive’s execution, and non-revocation, of
a written release, substantially in the form attached hereto as Exhibit 1, of
any and all claims against the Company and all related parties with respect to
all matters arising out of the Executive’s employment under this Agreement or
the termination thereof (other than any entitlements under the terms of this
Agreement to indemnification or under any other plans or programs of the Company
in which the Executive participated and under which the Executive has accrued
and is due a benefit). Except as provided in Section 5(d) , and provided
Executive have not breached the covenants, obligations and agreements contained
in Section 8: (A) each compensatory stock option (and any similar award, such as
a stock appreciation right) that Executive shall have received after the Start
Date shall become fully vested and shall be, and remain, exercisable until the
earliest of a Change in Control upon which all other compensatory stock options
or similar awards cease to be exercisable, the second anniversary of the
Termination Date, and the expiration of its maximum stated term; (B) each
compensatory restricted stock award (and any similar award, such as a phantom
share award) that Executive shall have received after the Start Date shall
become fully vested as of the Termination Date, and all contractual restrictions
on it shall lapse as of the Termination Date; (C) each performance-based equity
award that Executive shall have received after the Start Date shall be deemed
vested and non-forfeitable as of the end of the applicable performance period,
to the extent applicable performance goals are achieved (disregarding any
exercise of negative discretion that is not similarly applied to all senior
executive participants); and (D) any other equity based award that Executive
shall have received after the Start Date shall also become fully vested, and
shall therefore become non-forfeitable, as of the Termination Date.
-4-

--------------------------------------------------------------------------------

(b)       Death or Disability.  If the Executive’s employment is terminated by
reason of the Executive’s death or Disability during the Employment Period, the
Company shall pay the Accrued Obligations to the Executive or the Executive’s
estate or legal representative, as applicable, in a lump sum in cash within 30
days after the Date of Termination.  If the Executive's employment is terminated
by reason of the Executive's death, the Executive shall also become vested in
any outstanding options, restricted stock or other equity incentive awards.  If
the Executive's employment is terminated by reason of the Executive's death or
Disability, the Company shall have no further obligations under this Agreement
or otherwise to or with respect to the Executive other than for any entitlements
under the terms of any other plans or programs of the Company in which the
Executive participated and under which the Executive has become entitled to a
benefit.
 
(c)            By the Company for Cause; By the Executive Other than for Good
Reason.  If the Executive’s employment is terminated by the Company for Cause
during the Employment Period, or the Executive voluntarily terminates employment
during the Employment Period, other than for Good Reason, the Company shall pay
the Executive, or shall cause the Executive to be paid, the Executive’s base
salary through the Date of Termination that has not been paid and the amount of
any declared but unpaid bonuses, accrued but unpaid vacation or PTO pay, and
unreimbursed employee business expenses, and the Company shall have no further
obligations under this Agreement or otherwise to or with respect to the
Executive other than for any entitlements under the terms of any other plans or
programs of the Company in which the Executive participated and under which the
Executive has become entitled to a benefit.
-5-

--------------------------------------------------------------------------------

(d)            Expiration. If Executive’s employment hereunder terminates
because of the expiration of the Term by notice of non-renewal in accordance
with Section 4 above, Executive will be entitled to receive:  (i) as soon as
reasonably practicable following the Termination Date, the Accrued Obligations
(other than the Pro-Rata Annual Bonus). In addition, (x) if the Term expires due
to the Company’s delivery of written notice of non-renewal, provided Executive
has not materially breached the covenants, obligations and agreements contained
in Section 8:  (I) each compensatory stock option (and any similar award, such
as a stock appreciation right) that Executive shall have received (including,
without limitation, the stock option described in Section 7(a)) shall, to the
extent that it would have become vested or exercisable on or before the second
anniversary of the Termination Date had Executive’s employment hereunder
continued through such second anniversary, be fully vested as of the Termination
Date and shall be, and remain, fully exercisable until the earliest of a Change
in Control upon which all other compensatory stock options cease to be
exercisable, the second anniversary of the Termination Date, and the expiration
of its maximum stated term; (II) each compensatory restricted stock award (and
any similar award, such as a phantom share award) that Executive shall have
received (including, without limitation, the restricted stock award described in
Section 7(b)) shall become fully vested as of the Termination Date, to the
extent that it would have become vested on or before the second anniversary of
the Termination Date if Executive’s employment hereunder had continued through
such second anniversary, and all contractual restrictions on it shall lapse as
of the Termination Date; (III) each performance-based equity award that
Executive shall have received shall also become fully vested, and shall
therefore become non-forfeitable, as of the end of the applicable performance
period, to the extent that it would have become vested on or before the second
anniversary of the Termination Date if Executive’s employment hereunder had
continued through such second anniversary (disregarding any exercise of negative
discretion that is not similarly applied to all senior executive participants);
and (IV) any other equity-based award shall also become fully vested, and shall
therefore become non-forfeitable, as of the Termination Date, to the extent that
it would have become vested on or before the second anniversary of the
Termination Date if Executive’s employment hereunder had continued through such
second anniversary; and (y) if the Term expires due to Executive’s delivery of
written notice of non-renewal, provided Executive have not materially breached
the covenants, obligations and agreements contained in Section 8:  (I) each
compensatory stock option (and any similar award, such as an a stock
appreciation right) that Executive shall have received shall, to the extent that
it would have become vested or exercisable on or before the first anniversary of
the Termination Date had Executive’s employment hereunder continued through such
first anniversary, be fully vested as of the Termination Date and shall be, and
remain, fully exercisable until the earliest of a Change in Control upon which
all other compensatory stock options cease to be exercisable, the first
anniversary of the Termination Date, and the expiration of its maximum stated
term; (II) each compensatory restricted stock award (and any similar award, such
as a phantom share award) that Executive shall have received shall become fully
vested as of the Termination Date, to the extent that it would have become
vested on or before the first anniversary of the Termination Date if Executive’s
employment hereunder had continued through such first anniversary, and all
contractual restrictions on it shall lapse as of the Termination Date; (III)
each performance-based equity award that Executive shall have received shall
also become fully vested, and shall therefore become non-forfeitable, as of the
end of the applicable performance period, to the extent that it would have
become vested on or before the first anniversary of the Termination Date if
Executive’s employment hereunder had continued through such first anniversary
(disregarding any exercise of negative discretion that is not similarly applied
to all senior executive participants); and (IV) any other equity-based award
shall also become fully vested, and shall therefore become non-forfeitable, as
of the Termination Date, to the extent that it would have become vested on or
before the first anniversary of the Termination Date if Executive’s employment
hereunder had continued through such first anniversary.
 
(e)       Termination Pursuant to a Change of Control.  If there is a Change of
Control, as defined in Section 5(e)(i) below, during the Term, the provisions of
this Section 5(e) shall apply and shall continue to apply throughout the
remainder of Employment Period.  If, within one (1) year following a Change of
Control, the Executive’s employment is terminated by the Company or the
Executive following the occurrence of any of the events listed in Section
5(e)(ii) below or if the Executive’s employment is terminated without cause (in
accordance with Section 5(a) above), the Company shall pay to the Executive (or
the Executive’s estate, if applicable) the payments described under Section 5(a)
and the Executive shall become vested in any outstanding options, restricted
stock, or other equity incentive award; provided that the Company’s obligation
to make any payment, or to permit any vesting of outstanding options, restricted
stock, or other equity incentive award as described above, shall be conditioned
upon the Executive’s execution, and non-revocation, of a written release,
substantially in the form attached hereto as Exhibit 1.
 
(i)        Change of Control shall mean the occurrence of one or more of the
following events:
-6-

--------------------------------------------------------------------------------

(A)      any “person” (as such term is used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes a
“beneficial owner” (as such term is defined in Rule 13d-3 promulgated under the
Exchange Act) (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any corporation
owned, directly or indirectly, by the stockholders of the Company, in
substantially the same proportions as their ownership of stock of the Company),
directly or indirectly, of securities of the Company, representing forty percent
(40%) or more of the combined voting power of the Company’s then outstanding
securities; or
 
(B)       persons who, as of the Effective Date, constituted the Company’s Board
of Directors (the “Incumbent Board”) cease for any reason including, without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of the Board of Directors,
provided that any person becoming a director of the Company subsequent to the
Effective Date whose election was approved by at least a majority of the
directors then comprising the Incumbent Board shall, for purposes of this
Section 5(e), be considered a member of the Incumbent Board; or
 
(C)       the consummation of a merger or consolidation of the Company with any
other corporation or other entity, other than (1) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than forty percent (40%) of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (2) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
“person” (as hereinabove defined) acquires more than forty percent (40%) of the
combined voting power of the Company’s then outstanding securities; or
 
(D)      the consummation of a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets.
 
(ii)       The events referred to in Section 5(e) above shall be as follows:
 
(A)      a reduction of the Executive’s salary other than a reduction that (1)
is based on the Company’s financial performance or (2) is similar to the
reduction made to the salaries provided to all or most other senior executives
of the Company; or
 
(B)       a significant change in the Executive’s responsibilities and/or duties
which constitutes, when compared to the Executive’s responsibilities and/or
duties before the Change of Control, a demotion; or
 
(C)       a material loss of title or office; or
-7-

--------------------------------------------------------------------------------

(D)      the relocation of the offices at which the Executive is principally
employed as of the Change of Control to a location more than fifty (50) miles
from such offices, which relocation is not approved by the Executive.
 
The Executive shall provide the Company with reasonable notice and an
opportunity to cure any of the events listed in Section 5(e)(ii) and shall not
be entitled to compensation pursuant to this Section 5(e) unless the Company
fails to cure within a reasonable period.
 
(iii)          If (w) the aggregate of payments, awards, benefits and
distributions (or any acceleration of any payments, awards, benefits or
distributions) due to Executive, under this Letter Agreement or under any other
plan, program, agreement or arrangement of the Company (or of any of its
affiliated entities) or any entity which effectuates a Change in Control (or any
of its affiliated entities), would, if received by Executive in full and valued
under Section 280G of the Code, constitute “parachute payments” as such term is
defined in and under Section 280G of the Code (collectively, “280G Benefits”),
and if (x) such aggregate would, if reduced by all federal, state and local
taxes applicable thereto, including the excise tax imposed pursuant to Section
4999 of the Code (the “Excise Tax”) (all of which taxes shall in any case be
solely Executive’s responsibility), be less than the amount Executive would
receive, after all taxes, if Executive received aggregate 280G Benefits equal
(as valued under Section 280G of the Code) to only three (3) times Executive’s
 “base amount,” as defined in and under Section 280G of the Code, less $1.00
(the “Safe Harbor Cap”), then (y) the cash 280G Benefits (other than cash
benefits relating to the acceleration of equity awards) that do not constitute
“deferred compensation” for purposes of Section 409A of the Code shall (to the
extent that the reduction of such 280G Benefits can achieve the intended result)
be reduced, pro rata, or eliminated, to the extent necessary so that the 280G
Benefits received by Executive will not constitute parachute payments; and (z)
if elimination of the cash  280G Benefits (other than cash benefits relating to
the acceleration of equity awards) that do not constitute such “deferred
compensation” is insufficient to achieve the intended result, then the remaining
cash 280G Benefits (other than cash benefits relating to the acceleration of
equity awards) shall (to the extent that reduction of all such 280G Benefits can
achieve the intended result) be reduced (on such pro rata or other basis as
complies with Section 409A of the Code) or eliminated to the extent necessary so
that the 280G Benefits received by Executive will not constitute parachute
payments.  If the reduction of the 280G Benefits would not result in a greater
after-tax result to Executive, no amounts payable to Executive shall be reduced
pursuant to this provision.


(A)         All determinations required to be made under this Section shall be
made by the public accounting firm that is retained by the Company as of the
date immediately prior to the Change in Control (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days before any 280G Benefits are scheduled to be
paid or provided, or such earlier time as is requested by the Company.
 Notwithstanding the foregoing, in the event (x) the Board shall determine prior
to the Change in Control that the Accounting Firm is precluded from performing
such services under applicable auditor independence rules or (y) the Audit
Committee of the Board determines that it does not want the Accounting Firm to
perform such services because of auditor independence concerns or (z) the
Accounting Firm is serving as accountant or auditor for the person(s) effecting
the Change in Control, the Board shall appoint another nationally recognized
public accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder).
 All fees, costs and expenses (including, but not limited to, the costs of
retaining experts) of the Accounting Firm shall be borne by the Company.  If
280G Benefits are reduced to the Safe Harbor Cap, or the Accounting Firm
determines that no Excise Tax is payable by Executive without any reduction, the
Accounting Firm shall provide a written opinion to Executive to such effect,
that Executive are not required to report any Excise Tax on Executive’s federal
income tax return, and that the failure to report the Excise Tax, if any, on
Executive’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty.  A reasonable determination by
the Accounting Firm shall be binding upon the Company and Executive (except as
provided in the subparagraph below).
-8-

--------------------------------------------------------------------------------

(B)          If it is established pursuant to a final determination of a court
or an Internal Revenue Service (the “IRS”) proceeding which has been finally and
conclusively resolved, that 280G Benefits have been made to Executive or
provided for Executive’s benefit by the Company, which are in excess of the
limitations provided in this Section (referred to hereinafter as an “Excess
Payment”), Executive shall repay the Excess Payment to the Company on demand,
together with interest on the Excess Payment at the applicable federal rate (as
defined in Section 1274(d) of the Code) from the date of Executive’s  receipt of
such Excess Payment until the date of such repayment.  As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
determination, it is possible that Payments which will not have been made by the
Company should have been made (an “Underpayment”), consistent with the
calculations required to be made under this Section.  In the event that it is
determined (i) by the Accounting Firm, the Company (which shall include the
position taken by the Company, or together with its consolidated group, on its
federal income tax return) or the IRS or (ii) pursuant to a determination by a
court, that an Underpayment has occurred, the Company shall pay an amount equal
to such Underpayment to Executive within ten (10) days of such determination
together with interest on such amount at the applicable federal rate from the
date such amount would have been paid to Executive until the date of payment.
 Executive shall cooperate, to the extent Executive’s expenses are reimbursed by
the Company, with any reasonable requests by the Company in connection with any
contests or disputes with the IRS in connection with the Excise Tax or the
determination of the Excess Payment.
 
(e)       If any payment, compensation or other benefit provided to the
Executive in connection with his employment termination is determined, in whole
or in part, to constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code and the Executive is a specified employee as
defined in Section 409A(a)(2)(B)(i) and Income Tax Regulations under Section
409A, no part of such payments shall be paid before the day that is six (6)
months plus one (1) day after the Date of Termination (the “New Payment Date”).
 The aggregate of any payments that otherwise would have been paid to the
Executive during the period between the termination date and the New Payment
Date shall be paid to the Executive, without interest, in a lump sum on such New
Payment Date.  Thereafter, any payments that remain outstanding as of the day
immediately following the New Payment Date shall be paid without delay over the
time period originally scheduled, in accordance with the terms of this
Agreement.
 
6.             Non-exclusivity of Rights.  Nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company for which the Executive may
qualify.  Vested benefits and other amounts that the Executive is otherwise
entitled to receive on or after the Date of Termination under any plan, policy,
practice or program of, or any contract or agreement with, the Company shall be
payable in accordance with such plan, policy, practice, program, contract or
agreement, as the case may be, except as explicitly modified by this Agreement.
 
7.             No Mitigation.  In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced, regardless of whether the Executive
obtains other employment.
-9-

--------------------------------------------------------------------------------

8.             Confidential Information; Non-solicitation; Non-competition.
 
(a)            The Executive agrees and acknowledges that by reason of his
employment by and service to the Company, he will have access to, become exposed
to and/or become knowledgeable about confidential information of the Company
(the “Confidential Information”) from time to time during the Employment Period,
including, without limitation, proposals, plans, inventions, practices, systems,
programs, processes, methods, techniques, research, records, supplier sources,
customer lists and other forms of business information that are not known to the
Company’s competitors, are not recognized as being encompassed within standard
business or management practices and/or are kept secret and confidential by the
Company.  Executive agrees that at no time during or after the Employment Period
will he disclose or use the Confidential Information, except as may be required
in the prudent course of business for the benefit of the Company.  The Executive
also agrees to be subject to the Company’s Code of Ethics and Business Conduct
as in effect from time to time during the Employment Period.
 
(b)            The Executive acknowledges that the Company is generally engaged
in business throughout the United States.  During the Executive’s employment by
the Company and for eighteen (18) months after the Date of Termination or the
expiration of the final Employment Period for any reason, the Executive shall
not, without the Company’s prior written consent, directly or indirectly, own,
manage, control, or participate in the ownership, management or control of, or
be employed or engaged by, or otherwise affiliated or associated with, as an
officer, director, employee, consultant, independent contractor or otherwise,
any other corporation, partnership, proprietorship, firm, association or other
business entity, or otherwise engage in any Competing Business.  A "Competing
Business" is any person, company, partnership or entity that is engaged in (i)
the sale, marketing, or provision of pharmacy services, including but not
limited to the sale of prescription drugs, consulting pharmacy services and
billing adjudication services, to institutional care providers such as
hospitals, nursing homes, skilled nursing facilities, nursing facilities, mental
health and other group homes, assisted living facilities, rehabilitation
facilities, or other long-term care facilities; (ii) the sale, marketing or
provision of  home infusion services or (iii) any business that has been
reviewed with the Board for development to be owned or managed by the Company,
and/or has been divested by the Company but as to which the Company has an
obligation to refrain from involvement, but only for so long as such restriction
applies to the Company provided, however, that the ownership of not more than 5%
of the equity of a publicly traded entity shall not be deemed to be a violation
of this paragraph. Notwithstanding anything in this Agreement to the contrary,
for the avoidance of doubt, and without implication of limitation, the term
"Competing Business" includes Omnicare, Inc. and any person or entity affiliated
with or controlled by or under common control with Omnicare, Inc. During such
eighteen (18) month period, Employee also agrees to make himself reasonably
available to the Company for consulting at a per diem rate that reflects his
annual salary as in effect prior to his termination of employment (plus
reimbursement of Employee’s reasonable expenses).

(c)            The Executive also agrees that he will not, directly or
indirectly, during the period described in paragraph (b) of this Section 8
induce any person who is an employee, officer, director, or agent of the
Company, to terminate such relationship, or employ, assist in employing or
otherwise be associated in business with any present or former employee or
officer of the Company, including without limitation those who commence such
positions with the Company after the Date of Termination.
-10-

--------------------------------------------------------------------------------

(d)            The Executive will not, directly or indirectly during the
eighteen (18) month period following the Date of Termination (i) solicit or
accept business from, or become associated or affiliated with, or  be employed
by or act as a consultant to, any client or customer of the Company or any
prospective client or customer of the Company or any, nursing home, skilled
nursing facility, nursing facility, mental health and other group home, assisted
living facility, rehabilitation facility, or other long-term care facility or
(iii) cause a client or customer, or any prospective client or customer of the
Company, to terminate or diminish or otherwise modify adversely its business
relationship with the Company.

(e)            The Executive acknowledges and agrees that the restrictions
contained in this Section 8 are reasonable and necessary to protect and preserve
the legitimate interests, properties, goodwill and business of the Company, that
the Company would not have entered into this Agreement in the absence of such
restrictions and that irreparable injury will be suffered by the Company should
the Executive breach the provisions of this Section.  The Executive represents
and acknowledges that (i) the Executive has been advised by the Company to
consult the Executive’s own legal counsel in respect of this Agreement, (ii) the
Executive has consulted with and been advised by his own counsel in respect of
this Agreement, and (iii) the Executive has had full opportunity, prior to
execution of this Agreement, to review thoroughly this Agreement with the
Executive’s counsel.
 
(f) The Executive further  acknowledges and agrees that the restrictions
contained in this Section 8 will not be adequately compensated by monetary
damages.  The Executive agrees that actual damage may be difficult to ascertain
and that, in the event of any such breach, the Company shall be entitled to
injunctive relief in addition to such other legal or equitable remedies as may
be available to the Company.  In the event that the provisions of this Section 8
should ever be adjudicated to exceed the limitations permitted by applicable law
in any jurisdiction, it is the intention of the parties that the provision shall
be amended such that those provisions are made consistent with the maximum
limitations permitted by applicable law, that such amendment shall apply only
within the jurisdiction of the court that made such adjudication and that those
provisions otherwise be enforced to the maximum extent permitted by law. In the
event that Executive fails to comply with Section 8(b)- (d), Executive shall be
entitled to no payment under Section 5 and any payments made under Section 5
shall be returned to the Company.
 

(g)            To the extent that any court action is permitted consistent with
or to enforce Section 8 of this Agreement, the Executive agrees that suit may be
brought, and that he consents to personal jurisdiction, in the United States
District Court for the Eastern District of Kentucky, or if such court does not
have jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in Fayette County, Kentucky; consents to the non-exclusive
jurisdiction of any such court in any such suit, action or proceeding; and
waives any objection which he may have to the laying of venue of any such suit,
action or proceeding in any such court.  The Executive also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers.
 

(h)            For purposes of this Section 8, the term “Company” shall be
deemed to include subsidiaries and affiliates of the Company.
 
(i)            The Executive agrees that during  his employment he shall not use
or disclose to the Company any confidential or proprietary information obtained
in the course of employment with a prior employer.
 
(j)            Executive agrees that the duration of the non-competition and
non-solicitation obligations set forth in this Agreement shall be extended by
the period of time in which Executive is in breach of those obligations.
Executive further agrees that the duration of the non-competition and
non-solicitation obligations in this Agreement shall be extended and their
expirations tolled upon the filing of any lawsuit challenging the validity or
enforceability of those obligations until the lawsuit is finally resolved and
all rights of appeal have expired.
-11-

--------------------------------------------------------------------------------

(k)            In the event that the provisions of this Agreement should ever be
adjudicated to exceed the limitations permitted by applicable law in any
jurisdiction, it is the intention of the parties that the provisions shall be
amended such that those provisions are made consistent with the maximum
limitations permitted by applicable law, that such amendment shall apply only
within the jurisdiction of the court that made such adjudication and that those
provisions otherwise be enforced to the maximum extent permitted by law.  The
Company expressly reserves the right to limit the scope of these covenants
unilaterally to ensure enforcement. Asserting any claims against the Company
will not relieve Executive of obligations under this Agreement or constitute a
defense to its enforcement.


9.            Arbitration of Disputes.  Any controversy or claim arising out of
or relating to this Agreement or the breach thereof or otherwise arising out of
the Executive’s employment or the termination of that employment (including,
without limitation, any claims of unlawful employment discrimination whether
based on age or otherwise) shall, to the fullest extent permitted by law, be
settled by arbitration in any forum and form agreed upon by the parties or, in
the absence of such an agreement, under the auspices of the American Arbitration
Association (“AAA”) in Lexington, Kentucky in accordance with the Employment
Dispute Resolution Rules of the AAA, including, but not limited to, the rules
and procedures applicable to the selection of arbitrators.  In the event that
any person or entity other than the Executive or the Company may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s agreement.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. This Section 9 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 9 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 9.
 

10.          Successors.  This Agreement is personal to the Executive and,
without the prior written consent of the Company, shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.  This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.   The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would have been required
to perform it if no such succession had taken place.  As used in this Agreement,
“Company” shall mean both the Company as defined above and any such successor
that assumes and agrees to perform this Agreement, by operation of law or
otherwise.
 
11.           Miscellaneous.
 
(a)            This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Kentucky, without reference to principles of
conflict of laws.  The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.  This Agreement supersedes any and all
other agreements, either oral or in writing, between the parties hereto with
respect to the employment of the Executive by the Company and contains all of
the covenants and agreements between the parties with respect to such employment
in any manner whatsoever.  This Agreement may not be amended or modified except
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.
-12-

--------------------------------------------------------------------------------

(b)            If a claim or action at law or in equity is commenced to enforce
or interpret the terms of this Agreement, including any claim or action pursuant
to Section 8, and such claim or action is determined by the presiding
fact-finder to be unreasonable, the prevailing party shall be entitled to
recover, in addition to any other relief, all attorney’s fees incurred by such
prevailing party.
 
(c)            All notices and other communications under this Agreement shall
be in writing and shall be given by hand to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 
If to the Executive, to the address on file with the Company.


If to the Company:
 
PharMerica Corporation
 
1901 Campus Place, Louisville, KY 40299
 
Attention: General Counsel
 
or to such other address as either party furnishes to the other in writing in
accordance with this paragraph (c) of Section 11.  Notices and communications
shall be effective when actually received by the addressee.
 
(d)            The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.  If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.
 
(e)            Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all federal,
state, local, and foreign taxes that are required to be withheld by applicable
laws or regulations.
 

(f)            The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of, or to assert any right under, this Agreement
(including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to paragraph (c) of Section 5 of this
Agreement) shall not be deemed to be a waiver of such provision or right or of
any other provision of or right under this Agreement.
 

(g)            Anything to the contrary herein notwithstanding, all benefits or
payments provided by the Company to the Executive that would be deemed to
constitute “nonqualified deferred compensation” within the meaning of Section
409A are intended to comply with Section 409A of the Code.  If, however, any
such benefit or payment is deemed to not comply with Section 409A of the Code,
the Company and the Executive agree to renegotiate in good faith any such
benefit or payment (including, without limitation, as to the timing of any
severance payments payable hereof) so that either (i) Section 409A of the Code
will not apply or (ii) compliance with Section 409A will be achieved.
 

(h)            This Agreement may be executed in several counterparts, each of
which shall be deemed an original, and said counterparts shall constitute but
one and the same instrument.
-13-

--------------------------------------------------------------------------------

12.            The respective rights and obligations of the parties hereunder
shall survive any termination of the Executive’s employment to the extent
necessary to the intended preservation of such rights and obligations,
including, but not by way of limitation, those rights and obligations set forth
in Sections 3, 5, 6, 8, 9 and 12.


IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of the Committee, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.
 

PHARMERICA CORPORATION
 
 
 
 
 
 
By:
  
 
 
Name:Gregory W. Weishar
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
EXECUTIVE
 
 
  
 
 
David W. Froesel, Jr.
 
 

-14-

--------------------------------------------------------------------------------

EXHIBIT 1


SEPARATION OF EMPLOYMENT AGREEMENT
AND GENERAL RELEASE


THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made as of this ___ day of __________, ____, by and between PharMerica
Corporation (the “Company”) and _______________ (the “Executive”).


WHEREAS, Employee formerly was employed as by the Company as Executive Vice
President and Chief Financial Officer and Treasurer;
 
WHEREAS, Employee and Company entered into an Employment Agreement, dated
____________ (the “Employment Agreement”) which provides for certain severance
benefits in the event that Employee’s employment is terminated on account of a
reason set forth in the Employment Agreement;
 
WHEREAS, Employee and the Company mutually desire to terminate Employee’s
employment on an amicable basis, such termination to be effective ___________
(the “Date of Termination”) as a result of a mutual decision by the parties; and
 
WHEREAS, in connection with the termination of Employee’s employment, the
parties have agreed to a separation package and the resolution of any and all
disputes between them.
 
NOW, THEREFORE, IT IS HEREBY AGREED by and between Employee and the Company as
follows:
 
1.              (a)            Employee, for and in consideration of the
commitments of the Company as set forth in Paragraph 5 of this Agreement, and
intending to be legally bound, does hereby REMISE, RELEASE AND FOREVER DISCHARGE
the Company, its affiliates, subsidiaries and parents, and its officers,
directors, employees, and agents, and its and their respective successors and
assigns, heirs, executors, and administrators (each, a “Releasee” and
collectively, “Releasees”) from all causes of action, suits, debts, claims and
demands whatsoever in law or in equity, which Employee ever had, now has, or
hereafter may have, whether known or unknown, or which Employee’s heirs,
executors, or administrators may have, by reason of any matter, cause or thing
whatsoever, from the beginning of Employee’s employment to the date of this
Agreement, and particularly, but without limitation of the foregoing general
terms, any claims arising from or relating in any way to Employee’s employment
relationship with the Company and/or its predecessors, subsidiaries or
affiliates, the terms and conditions of that employment relationship, and the
termination of that employment relationship, including, but not limited to, any
claims arising under the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act (“OWBPA”), Title VII of The Civil Rights Act of 1964, the
Americans with Disabilities Act, the Family and Medical Leave Act of 1993, the
Employee Retirement Income Security Act of 1974, the Fair Labor Standards Act
(“FLSA”), the Kentucky Civil Rights Act, and any other claims under any federal,
state or local common law, statutory, or regulatory provision, now or hereafter
recognized, and any claims for attorneys’ fees and costs. This Agreement is
effective without regard to the legal nature of the claims raised and without
regard to whether any such claims are based upon tort, equity, implied or
express contract or discrimination of any sort.
-15-

--------------------------------------------------------------------------------

(b)            To the fullest extent permitted by law, and subject to the
provisions of Paragraph 10 below, Employee represents and affirms that (i)
Employee has not filed or caused to be filed on Employee’s behalf or on behalf
of any other entity any claim for relief against the Company or any Releasee
and, to the best of Employee’s knowledge and belief, no outstanding claims for
relief have been filed or asserted against the Company or any Releasee on
Employee’s behalf; (ii) Employee has not reported any improper, unethical or
illegal conduct or activities to any supervisor, manager, department head, human
resources representative, agent or other representative of the Company, to any
member of the Company’s legal or compliance departments, or to the ethics
hotline, and has no knowledge of any such improper, unethical or illegal conduct
or activities; and (iii) Employee will not file, commence, prosecute or
participate in any judicial or arbitral action or proceeding and will not cause
any other party to file, commence, prosecute or participate in any judicial or
arbitral action or proceeding against the Company or against any Releasee in
connection with any causes of action, suits, debts, claims or demands whatsoever
in law or in equity, which Employee ever had, now has, or hereafter may have,
whether known or unknown, or which Employee’s heirs, executors, or
administrators may have, by reason of any matter, cause or thing whatsoever,
from the beginning of Employee’s employment to the date of this Agreement.
Employee waives his right to monetary or other recovery arising from any causes
of action, suits, debts, claims or demands whatsoever in law or in equity
pursued by any party against the Company or against any Releasee through any
federal, state or local administrative court or agency on his behalf or on
behalf of any other party in connection with any matter, cause or thing
whatsoever, from the beginning of Employee’s employment to the date of this
Agreement.
 
(c)            Nothing in the Agreement will be deemed to release the Company
from (i) claims solely to enforce this Agreement, (ii) claims for
indemnification under the Company’s By-Laws, (iii) claims for payment or
reimbursement pursuant to any non-stock based employee benefit plan, policy or
arrangement of the Company, or (iv) any rights in respect of any equity-based
awards (including, without limitation, stock options, restricted stock,
performance shares, restricted stock units, or any other equity-based awards)
outstanding as of the Date of Termination in accordance with the terms of any
applicable plan or award agreement.  Employee represents that he is not
currently aware of any claims that he has that arise out of any breach of any
obligations owed to him by, or on behalf of, the Company or any Releasees in
regard to any employee benefit plan subject to regulation under ERISA, or any
other claim that is not waivable by law.
 
2.            In consideration of the Company’s agreements as set forth herein:
 
(a)            Employee agrees that for eighteen (18) months after the Date of
Termination or the expiration of the final Employment Period for any reason, the
Executive shall not, without the Company’s prior written consent, directly or
indirectly, own, manage, control, or participate in the ownership, management or
control of, or be employed or engaged by, or otherwise affiliated or associated
with, as an officer, director, employee, consultant, independent contractor or
otherwise, any other corporation, partnership, proprietorship, firm, association
or other business entity, or otherwise engage in any Competing Business.  A
"Competing Business" is any person, company, partnership or entity that is
engaged in (i) the sale, marketing, or provision of pharmacy services, including
but not limited to the sale of prescription drugs, consulting pharmacy services
and billing adjudication services, to institutional care providers such as
hospitals, nursing homes, skilled nursing facilities, nursing facilities, mental
health and other group homes, assisted living facilities, rehabilitation
facilities, or other long-term care facilities; (ii) the sale, marketing or
provision of  home infusion services or (iii) any business that has been
reviewed with the Board for development to be owned or managed by the Company,
and/or has been divested by the Company but as to which the Company has an
obligation to refrain from involvement, but only for so long as such restriction
applies to the Company provided, however, that the ownership of not more than 5%
of the equity of a publicly traded entity shall not be deemed to be a violation
of this paragraph. Notwithstanding anything in this Agreement to the contrary,
for the avoidance of doubt, and without implication of limitation, the term
"Competing Business" includes Omnicare, Inc. and any person or entity affiliated
with or controlled by or under common control with Omnicare, Inc. During such
eighteen (18) month period, Employee also agrees to make himself reasonably
available to the Company for consulting at a per diem rate that reflects his
annual salary as in effect prior to his termination of employment (plus
reimbursement of Employee’s reasonable expenses).
-16-

--------------------------------------------------------------------------------

(b)            Employee agrees and acknowledges that by reason of his employment
by and service to the Company, Employee had access to, became exposed to and/or
became knowledgeable about confidential information of the Company (the
“Confidential Information”), including, without limitation, proposals, plans,
inventions, practices, systems, programs, processes, methods, techniques,
research, records, supplier sources, customer lists, the existence and substance
of various investigations and related legal matters, the conduct and results of
such investigations and related legal matters and other forms of business
information that are not known to the Company’s competitors, are not recognized
as being encompassed within standard business or management practices and/or are
kept secret and confidential by the Company.  Employee agrees that at no time
during or after the Date of Termination of employment with the Company will
Employee disclose or use the Confidential Information.  Any failure by Employee
to comply with the obligations in this subparagraph (b) shall constitute a
material breach of this Agreement and shall entitle the Company to recover the
special pay and benefits Employee received pursuant to this Agreement, and to
any other damages to which the Company may be entitled.
 
(l)            (c)            Employee shall not, directly or indirectly during
the eighteen (18) month period following the Date of Termination (i) solicit or
accept business from, or become associated or affiliated with, or  be employed
by or act as a consultant to, any client or customer of the Company or any
prospective client or customer of the Company or any, nursing home, skilled
nursing facility, nursing facility, mental health and other group home, assisted
living facility, rehabilitation facility, or other long-term care facility or
(iii) cause a client or customer, or any prospective client or customer of the
Company, to terminate or diminish or otherwise modify adversely its business
relationship with the Company.
 
 (d)            Employee shall not, directly or indirectly, during the eighteen
(18) month period following the Date of Termination, induce any person who is an
employee, officer, director, or agent of the Company to terminate such
relationship or employ, assist in employing or otherwise be associated in
business with any present or former employee of the Company, including without
limitation those who commence employment with the Company after the Date of
Termination.
-17-

--------------------------------------------------------------------------------

(e)            Employee agrees that the duration of the non-competition and
non-solicitation obligations set forth in this Agreement shall be extended by
the period of time in which Employee is in breach of those obligations.
 
(f)            Employee acknowledges that Company conducts its business
throughout the United States.  Employee also acknowledges and agrees that the
restrictions contained in the Agreement are reasonable and necessary to protect
and preserve the legitimate interests, properties, goodwill and business of the
Company and that the Company would not have entered into this Agreement in the
absence of such restrictions.
 
(g)            In the event that the provisions of this Agreement should ever be
adjudicated to exceed the limitations permitted by applicable law in any
jurisdiction, it is the intention of the parties that the provisions shall be
amended such that those provisions are made consistent with the maximum
limitations permitted by applicable law, that such amendment shall apply only
within the jurisdiction of the court that made such adjudication and that those
provisions otherwise be enforced to the maximum extent permitted by law.  The
Company expressly reserves the right to limit the scope of these covenants
unilaterally to ensure enforcement.  Asserting any claims against the Company
will not relieve Employee of obligations under this Agreement or constitute a
defense to its enforcement.
 
(h)            The provisions of this paragraph 2 are intended to be in lieu of,
and not in addition to, the provisions contained in Section 8 of the Employment
Agreement.


3.             Employee agrees and recognizes that he has permanently and
irrevocably severed his employment relationship with the Company, that Employee
shall not seek employment with the Company or any affiliated entity at any time
in the future, and that the Company has no obligation to employ Employee in the
future.  Employee acknowledges that his forbearance from seeking re-employment
at the Company is contractual and is in no way discriminatory/retaliatory or
involuntary.
 
4.             Employee further agrees that Employee will not disparage or
subvert the Company, or make any statement reflecting negatively on the Company,
its affiliated corporations or entities, or any of their officers, directors,
employees, agents or representatives, including, but not limited to, any matters
relating to the operation or management of the Company, Employee’s employment
and the termination of Employee’s employment, irrespective of the truthfulness
or falsity of such statement.  The Company agrees that none of its officers,
directors, employees, agents or representatives will disparage or subvert
Employee, or make any statement reflecting negatively on Employee, including,
but not limited to, any matters relating to Employee’s performance or the
termination of Employee’s employment, irrespective of the truthfulness or
falsity of such statement.
-18-

--------------------------------------------------------------------------------

5.             In consideration for Employee’s agreement as set forth herein,
the Company shall provide the following:
 
(a)            The severance benefits described in Section 5(a) of the
Employment Agreement, which, for the avoidance of doubt, include:
 
(i)            The Company shall pay Employee $______ equivalent to eighteen
(18) months of pay at Employee’s base salary rate of $_______ per year, less
applicable withholdings and payroll taxes.  The Severance Pay shall be paid in
substantially equal installments on each regularly scheduled payroll date of the
Company commencing with the first regularly scheduled payroll date of the
Company following the Effective Date of this Agreement and ending on first
regularly scheduled payroll date of the Company following the eighteen (18)
month anniversary of the Effective Date of this Agreement.
 
(ii)          Promptly following the Effective Date of this Agreement, the
Company will also pay to Employee (A) any unpaid base salary through the Date of
Termination; and (B) the amount of  previously unreimbursed travel and business
expenses incurred by Employee prior to the Date of Termination; and (C) the
value of any earned but unused Paid Time Off.
 
(iii)         An amount equal to $________ which the parties agree is the
pro-rated bonus for the 201_ calendar year, payable in a lump sum within thirty
(30) days after the Effective Date of this Agreement.
 
(iv)        An amount equal to $______ which the parties agree is the average of
the most recent three (3) years annual bonuses earned by Employee.
 
(v)          For the eighteen (18) month period following the Date of
Termination, Employee will receive waiver of the applicable premium otherwise
payable for COBRA continuation coverage for Employee, his spouse and eligible
dependents (to the extent covered on the Date of Termination) for health,
prescription, dental and vision benefits; provided, however, that to the extent
COBRA continuation coverage eligibility expires (unless such expiration is due
to the eligibility of the group health insurance or Medicare) before the end of
such eighteen month period, Employee will receive payment, on an after-tax
basis, of an amount equal to the premium the Company would have otherwise waived
for COBRA coverage.  The obligations of the Company to provide benefits under
this Section 5(a)(v) shall terminate on the date of occurrence of the first to
occur of any of the following, if any of the following should occur prior to the
end of the eighteen (18) month period: (A) the date of commencement of
eligibility of Employee under the group health plan of any other employer, or
(B) the date of commencement of eligibility of Employee for Medicare benefits.
 
(vi)        Executive level outplacement assistance under any outplacement
assistance program maintained by the Company as of the Date of Termination, in
accordance with the terms of any such policy.
 
(vii)       Employee shall become vested in any outstanding options, restricted
stock or other equity incentive awards to the extent provided for under the
terms governing such equity incentive award.
-19-

--------------------------------------------------------------------------------

(b)            The Company will maintain, for no less than 6 years following the
Date of Termination, directors’ and officers’ liability insurance covering
Employee’s potential liability in connection with his employment by the Company
in amounts and on terms that are commensurate with the coverage provided to its
active officers and directors of the Company.
 
6.              Employee understands and agrees that the payments, benefits and
agreements provided in this Agreement are being provided to Employee in
consideration for Employee’s acceptance and execution of and in reliance upon
Employee’s representations in this Agreement. Employee acknowledges that if he
had not executed this Agreement containing a release of all claims against the
Company, Employee would only have been entitled to the payments provided in the
Company’s standard severance pay plan for employees.
 
7.             Employee acknowledges and agrees that the Company previously has
satisfied any and all obligations owed to Employee under any employment
agreement or offer letter Employee has with the Company and, further, that this
Agreement supersedes any employment agreement or offer letter Employee has with
the Company, and any and all prior agreements or understandings, whether written
or oral, between the parties.  No promises or representations have been made to
Employee in connection with the termination of Employee’s employment agreement
or offer letter with the Company, or the terms of this Agreement8.Employee
agrees not to disclose the terms of this Agreement to anyone, except Employee’s
spouse, attorney and, as necessary, tax/financial advisor.  Likewise, the
Company agrees that the terms of this Agreement will not be disclosed except as
may be necessary to obtain approval or authorization to fulfill its obligations
hereunder or as required by law.  It is expressly understood that any violation
of the disclosure obligation imposed hereunder constitutes a material breach of
this Agreement.
 
9.             (a)            Employee represents that Employee does not
presently have in Employee’s possession any records and business documents,
whether on computer, cell phone, smart phone, thumb drive, external hard drive,
electronic storage medium or hard copy, and other materials (including but not
limited to computer disks and tapes, computer programs and software, office
keys, correspondence, files, customer lists, technical information, customer
information, pricing information, business strategies and plans, sales records
and all copies thereof) (collectively, the “Corporate Records”) provided by the
Company and/or its predecessors, subsidiaries or affiliates or obtained as a
result of Employee’s employment with the Company and/or its predecessors,
subsidiaries or affiliates, or created by Employee while employed by or
rendering services to the Company and/or its predecessors, subsidiaries or
affiliates.  Employee acknowledges that all such Corporate Records are the
property of the Company.  In addition, Employee shall promptly return in good
condition any and all beepers, credit cards, cellular telephone equipment,
business cards and computers. As of the Date of Termination, the Company will
make arrangements to remove, terminate or transfer any and all business
communication lines including network access, cellular phone, fax line and other
business numbers.  For the avoidance of doubt, and in no way intended as a
limitation to the foregoing, Employee specifically agrees that Corporate Records
includes employee compensation information (other than any compensation that has
been included in the Company’s public disclosure documents), and Employee
further warrants and represents that he has permanently deleted and destroyed
all electronic records of compensation information (other than his own personal
compensation and any compensation information that has been included in the
Company’s public disclosure documents) and returned all hard copy records of
employee compensation information that were in his possession or under his
control.
-20-

--------------------------------------------------------------------------------

(b)            Nothing in this Agreement shall prohibit or restrict Employee
from providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body or any self-regulatory organization if
each of the following conditions are satisfied: (i) the federal regulatory, law
enforcement agency or legislative body or self-regulatory organization initiates
the investigation or proceeding, (ii) Employee has an affirmative obligation
under applicable law to provide information, testify or otherwise assist in such
investigation or proceeding, and (iii) to the extent not prohibited by
applicable law, Employee provides advance written notice to the Company of the
existence of the investigation or proceeding and his requirement to provide
information, testify or otherwise assist in such investigation or proceeding.
 
10.            (a)          Subject to the Company’s payment of the applicable
per diem rate set forth in paragraph 2(a) hereof, Employee agrees to cooperate
reasonably with the Company in connection with the contemplation, prosecution,
and defense of all phases of existing, past, and future litigation about which
Employee has knowledge or information.  Such cooperation includes, but is not
limited to, the following:
 
(i)            Employee agrees to make himself available at mutual convenient
times during and outside of regular business hours as reasonably deemed
necessary by the Company’s counsel (and taking into account Employee’s other
obligations), including making himself available to be interviewed by Company
counsel regarding pending legal matters with which Employee has been or may have
been involved or that relate to matters about which Employee has or may have
obtained knowledge during the course of his employment with the Company.
 Employee agrees to use his best efforts to answer all reasonable and
appropriate questions fully, truthfully and to the best of his ability.
 
(ii)           Employee shall remain subject to all document preservation and/or
litigation hold notices currently in place and applicable to Employee and
Employee shall be obligated to preserve all Company documents until such notices
are rescinded by the Company.
 
(b)            The Company shall not utilize this Section 10 to require Employee
to make himself available to an extent that would unreasonably interfere with
other obligations, (including, without limitation, any employment or other
business responsibilities that Employee may have).  Employee agrees to appear
without the necessity of a subpoena to testify truthfully in any legal
proceedings in which the Company calls Employee as a witness.  The Company shall
also reimburse Employee for any pre-approved reasonable business travel expenses
that Employee incurs on the Company’s behalf as a result of Employee’s
litigation cooperation services, after receipt of the appropriate documentation
consistent with the Company’s business expense reimbursement policy.
 
(c)            Employee further agrees that he shall not voluntarily provide
information to or otherwise cooperate with any individual or entity that is
contemplating or pursuing litigation against the Company or against any of the
Releasees or that is undertaking any investigation or review of any of the
Company’s or of any Releasee’s activities or practices; provided, however, that
Employee may participate in or otherwise assist in any investigation or inquiry
conducted by the Equal Employment Opportunity Commission, by the Kentucky
Commission on Human Rights or by any state or federal law enforcement agency;
provided, further, that the Company, on behalf of itself and the Releasees,
requests that Employee choose to notify Company of any notice, inquiry or other
contact Employee receives from any such state or federal law enforcement agency
to the extent not prohibited under applicable law.
-21-

--------------------------------------------------------------------------------

(d)            For the avoidance of any confusion, nothing in this Agreement is
intended and nothing shall be construed, to limit, to influence or to interfere
with Employee’s decision whether to communicate with state or federal law
enforcement authorities.  Employee has the right to decide whether to
communicate with law enforcement authorities.  Employee also has the right to
consult with an attorney before deciding whether to be interviewed by law
enforcement authorities.  If Employee chooses to communicate with law
enforcement authorities, he always must tell the truth.
 
11.            The parties agree and acknowledge that the agreement by the
Company described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to Employee. In the
event that Employee dies prior to the receipt of any monies owing hereunder, the
monies not paid shall be paid to the spouse of Employee at the time they would
have become due to Employee had he remained alive and the spouse of Employee
shall be entitled to exercise any unexercised stock options to the extent that
Employee could have exercised such options had he remained alive.
 
12.            Employee agrees and recognizes that should Employee breach any of
the obligations or covenants set forth in this Agreement, the Company will have
no further obligation to provide Employee with the consideration set forth
herein, and will have the right to seek repayment of all consideration paid up
to the time of any such breach.  Further, Employee acknowledges in the event of
a breach of this Agreement, Releasees may seek any and all appropriate relief
for any such breach, including equitable relief and/or money damages, attorney’s
fees and costs.
 
13.            Employee further agrees that the Company shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as to an equitable accounting of all earnings, profits
and other benefits arising from any violations of this Agreement, which rights
shall be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.  If Employee is found to have breached this Agreement
or the Company is successful in obtaining a court order prohibiting Employee
from violating this Agreement, the Company will be entitled to collect from
Employee damages, including reasonable attorneys’ fees incurred by the Company
in seeking to enforce this Agreement.  If Company is found to have breached this
Agreement or Employee is successful in obtaining a court order prohibiting
Company from violating this Agreement, Employee will be entitled to collect from
the Company damages, including reasonable attorneys’ fees incurred by the
Employee in seeking to enforce this Agreement.  Except in the case where
injunctive relief is sought, each party prior to instituting litigation, shall
provide the other party with written notice of breach, specifying the breach
with particularity, and a five (5) day period to completely cure the breach
prior to the institution of legal proceeding hereunder.
-22-

--------------------------------------------------------------------------------

 
14.            This Agreement and the obligations of the parties hereunder shall
be construed, interpreted and enforced in accordance with the laws of the State
of Kentucky, without reference to principles of conflicts of laws.  To the
extent that any court action is permitted consistent with or to enforce this
Agreement, both parties (i) agree that suit may be brought, and that such party
consents to personal jurisdiction in the United States District Court for the
Western District of Kentucky, or if such court does not have jurisdiction or
will not accept jurisdiction, in any court of general jurisdiction in
Louisville, Kentucky; (ii) consents to the exclusive jurisdiction of any such
court in any such suit, action or proceeding; and (iii) waives any objection
which such party may have to the laying of venue of any such suit, action or
proceeding in any such court.  Each party also irrevocably and unconditionally
consents to the service of any process, pleadings, notices, or other papers.
 
15.            The Company may assign this Agreement to any successor (whether
direct or indirect, by purchase merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company; provided, that
the Company shall remain secondarily liable for all of its obligations
hereunder.  Employee understands and agrees that the Company may assign this
Agreement to any of its subsidiaries, affiliates, or successors at any time and
without Employee’s further approval or consent; provided, that the Company shall
remain secondarily liable for all of its obligations hereunder.
 
16.            The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.  If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.
 
17.            No waiver of any rights under this Agreement shall be effective
unless expressed in writing by the party to be charged.  The waiver by the
Company on a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach.
 
18.            This Agreement may not be amended or modified except by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.
 
19.            This Agreement sets forth the entire agreement and understanding
between Employee and the Company concerning the subject matter of this
Agreement.  This Agreement supersedes all prior agreements, promises, and
representations, whether oral or written, express or implied, to the extent they
contradict or conflict with the provisions hereof.
 
20.            Notices.  All notices hereunder shall be in writing and delivered
by hand, by nationally-recognized delivery service that guarantees overnight
delivery, or by first-class, registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:
-23-

--------------------------------------------------------------------------------

If to the Company, to:
 
PharMerica Corporation
1901 Campus Place
Louisville, KY 40299
Attn: General Counsel
 
If to Executive, to:
 
----------------------------
 
----------------------------
 
----------------------------
 
Either party may from time to time designate a new address by notice given in
accordance with this Section 20.  Notice shall be effective when actually
received by the addressee.
 
21.            Compliance with Section 409A of the Code:
 
(a)            The intent of the parties is that payments and benefits under
this Agreement comply with Section 409A of the Internal Revenue Code (“Section
409A”) or are exempt therefrom and, accordingly, to the maximum extent
permitted; this Agreement shall be interpreted to be in compliance therewith.
 
(b)            The taxable payments provided under Section 5 of this Agreement
are intended to be separate payments that qualify for the “short-term deferral”
exception to Section 409A to the maximum extent possible, and to the extent they
do not so qualify, are intended to qualify for one or more of the separation pay
exceptions to Section 409A, to the maximum extent possible.
 
(c)            Although the Company shall use its best efforts to avoid the
imposition of taxation, interest and penalties under Section 409A, the tax
treatment of the benefits provided under this Agreement is not warranted or
guaranteed.  Neither the Company, its affiliates, nor their respective
directors, officers, employees and advisers shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by Employee or other taxpayer
as a result of the Agreement (unless such tax, interest, penalty or other
monetary amount is imposed as a result of the Company’s breach of this
Agreement).
 
22.            Employee certifies and acknowledges as follows:
 
(a)            That Employee has read the terms of this Agreement, and that
Employee understands its terms and effects, including the fact that Employee has
agreed to RELEASE AND FOREVER DISCHARGE the Company and each and every one of
its affiliated entities from any legal action arising out of Employee’s
employment relationship with the Company and the termination of that employment
relationship;
-24-

--------------------------------------------------------------------------------

(b)            That Employee has signed this Agreement voluntarily and knowingly
in exchange for the consideration described herein, which Employee acknowledges
is adequate and satisfactory to Employee and which Employee acknowledges is in
addition to any other benefits to which Employee is otherwise entitled;
 
(c)            That Employee has been and is hereby advised in writing to
consult with an attorney prior to signing this Agreement,
 
(d)            That Employee does not waive rights or claims that may arise
after the date this Agreement is executed;
 
(e)            That the Company has provided Employee with a period of
twenty-one (21) days within which to consider this Agreement, and that Employee
has signed on the date indicated below after concluding that this Agreement is
satisfactory to Employee; and
 
(f)            Employee acknowledges that this Agreement may be revoked by
Employee within seven (7) days after execution, and it shall not become
effective until the first business day following the expiration of such seven
day revocation period (the “Effective Date of this Agreement”).  In the event of
a timely revocation by Employee, this Agreement will be deemed null and void and
the Company will have no obligations hereunder.
 
Intending to be legally bound hereby, Employee and the Company executed the
foregoing Separation of Employment and General Release this _____ day of
_______________, 2012.
 
 
 
Witness:

 
 
 
 

 
 
 
 
Printed Name
 
 
 
 
 
 
PharMerica Corporation
 
 
 
 
 
 
 
 
By:
  
Witness:

 
 
Name:
 
 
 
 
 
 
 
 
 
Title:  

-25-

--------------------------------------------------------------------------------

WAIVER OF 21-DAY REVIEW PERIOD


I acknowledge that I was provided with a copy of the Separation of Employment
and General Release ("Release") on ________________, 2012, and understand I have
until twenty-one (21) days after ______________________, 2012, to consider and
sign the Release.  I have had an opportunity to review the Release, have been
afforded the opportunity to have it reviewed by an attorney of my choosing, and
have made the decision to execute the Release prior to the expiration of the
twenty-one (21) day review period.  Therefore, I have executed the Release
today, and I understand that I have seven (7) days from today to revoke the
Release.  Terms of the Release will begin no earlier than the eighth (8th) day
after execution of this Release.
 

Date of Execution:

 
  
 
 
 
(Employee signature)
 
 
 
 
 
 
 

 
 
 
(Printed name)

-26-

--------------------------------------------------------------------------------

RECEIPT OF SEPARATION OF EMPLOYMENT AND GENERAL RELEASE
 
I acknowledge that I received today a copy of the Separation of Employment and
General Release.  I have been advised of the following:
 

1. That I have twenty-one (21) days from ______________, 2012, to consider the
Release.

 

2. I have the opportunity to discuss with a representative of PharMerica any
questions or concerns I may have over the terms or language of the Release.

 

3. I have been advised to see an attorney of my choosing to review the Release.

 

4. I should not sign the Release unless I fully understand its terms and enter
into the Release of my own free will.

 

5. I have seven (7) days after signing the Release to revoke the Release.

 

6. No other promises have been made to me beyond the terms of the Release.




Date of Execution:
 
 
  
 
 
 
(Employee signature)
 
 
 
 
 
 
 
 
 
 
 
(Printed name)

 
(Employee signature only acknowledges receipt of this entire agreement.)


1.
2.
 
 
-27-

--------------------------------------------------------------------------------